B26 (Official Form 26) (12/08) United States Bankruptcy Court Southern District of New York In re: Eastman Kodak Company, et. al., Case No.12-10202 (ALG) Debtor Chapter 11 PERIODIC REPORT REGARDING VALUE, OPERATIONS AND PROFITABILITY OF ENTITIES IN WHICH THE ESTATE OF Eastman Kodak Company, et. al. HOLDS A SUBSTANTIAL OR CONTROLLING INTEREST This is the report as of March 31, 2012 on the value, operations and profitability of those entities in which the estate holds a substantial or controlling interest, as required by Bankruptcy Rule 2015.3.The estate of Eastman Kodak Company, et. al. (the “Debtors”) holds a direct substantial or controlling interest in the entities as set forth in the Legal Entity Chart attached hereto as Exhibit C (“Non-Debtor Entities”). Name of Entity Interest of Estate Tab # See Exhibit C This Periodic Report shall consist of three exhibits.Exhibit A contains a valuation estimate for the Non-Debtor entities as of a date not more than two years prior to the date of this report.It also contains a description of the valuation method used.Exhibit B contains a balance sheet, a statement of income (loss), a statement of cash flows, and a statement of changes in shareholders’ or partners’ equity (deficit) for the period covered for each Non-Debtor Entity, along with summarized footnotes.Exhibit C contains a list of all active entities of the Company, including identified Debtor entities. Please note with respect to Exhibit A, it would be prohibitively expensive, unduly burdensome, and an inefficient use of estate assets for the Debtors to obtain current market valuations for each Non-Debtor Entity. Exhibit B contains the combined statement of financial position, statement of operations, statement of cash flows and statement of retained earnings(collectively, the “Financial Statements”) for the Debtor and Non-Debtor Entities and eliminations necessary to combine the two into the consolidated financial statements as of and for the three months ended March 31, 2012.The statement of changes in shareholders’ equity is only prepared on an annual basis by the Company. The financial information included in this Form 26 filing is unaudited.Although management has made reasonable efforts to ensure that the financial information is accurate and complete at the time of preparation, subsequent receipt of information or discovery may result in material changes to the information contained in this Periodic Report, and inadvertent errors or omissions may exist. Because the financial information included in this filing is unaudited and not subject to the same level of accounting review and testing the Company and related Debtors applies in the preparation of its quarterly and annual financial information in accordance with accounting principles generally accepted in the United States of America, there can be no assurance that the information is accurate and complete and may be subject to further review and potential adjustment.Nothing contained in this filing shall constitute a waiver of any rights of the Debtors, specifically including the Debtors’ right to amend, supplement or otherwise modify this Periodic Report. THIS REPORT MUST BE SIGNED BY A REPRESENTATIVE OF THE TRUSTEE OR DEBTOR-IN POSSESSION. The undersigned, having reviewed the above listing of entities in which the estate of Eastman Kodak Company, et. al. holds a direct substantial or controlling interest, and being familiar with the Debtor’s financial affairs, verifies under the penalty of perjury that the listing is complete, accurate and truthful to the best of his/her knowledge. Date: June 21, 2012 /s/ EricSamuels Signature of Authorized Individual Eric Samuels Name of Authorized Individual Chief Accounting Officer and Corporate Controller Title of Authorized Individual 2 In re: Eastman Kodak Company, et. al., Case No.12-10202 (ALG) Debtor Chapter 11 General Notes to the Form 26 Report: Basis of Presentation: The Financial Statements contained herein include the results of those entities in which the Debtors hold a direct substantial or controlling interest.The Financial Statements are unaudited, limited in scope and do not comply with generally accepted accounting principles in the United States of America ("U.S. GAAP"). Investment in subsidiary balances is recorded at cost, which may not be in accordance with U.S. GAAP.Entities in which the Debtors do not hold a substantial or controlling interest are accounted for under the cost method. The Financial Statements have been derived from the books and records of the Company. Thisinformation has not been subject to procedures that would typically be applied to financialinformation presented in accordance with U.S. GAAP, and upon the application of such procedures, the Debtors believe that the financialinformation could be subject to changes and these changes could be material. Further, the informationfurnished in this report does not include all ofthe adjustments that would typically be made in accordance with U.S. GAAP. The results of operations contained herein are not necessarily indicative of results that are expected from any other period or for the full year and may not necessarily reflect the combined results of operations, financial position and cash flows of the Debtors or Non-Debtors in the future. The information contained herein is provided to fulfill the requirements of the Bankruptcy Rule 2015.3. 3 Exhibit B Eastman Kodak Company Combined Statement of Operations Unaudited (in millions) For the Three Months Ended March 31, 2012 Debtor Non-Debtor Eliminations Consolidated Revenues $ $ $ ) $ Cost of Sales ) Gross Profit ) 2 38 Selling, general and administrative expenses - Research and development costs 54 12 - 66 Restructuring costs, rationalization and other 72 22 - 94 Other operating (income) expenses (1
